DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over European Patent EP 2840128 to Llado Contijoch, Francesc in view of Chinese Patent CN 202246641 U to Li et al.
Regarding Claims 1, 10 and 12, Francesc teaches a microalgae cultivation equipment for the cultivation of microalgae (Francesc Fig. 4), the cultivation equipment comprising: an integrated second component comprising multiple vertical photobioreactor columns configured to contain liquid growth medium (Francesc paragraph [0006]), and spaced apart and that are supported in an upright condition such that their lowermost ends discharge liquid growth medium (Francesc Fig. 3 shows three PBRs spaced apart; GR is the first integrated component and the PBRs are the second integrated component); one or more gas inlets for providing gas bubbles, in use, passing upwards in each of the photobioreactor columns (Francesc Fig. 6), wherein the microalgae cultivation equipment further comprises an overflow tube is inside each individual vertical photobioreactor column configured to receive and direct the overflown liquid growth medium (Francesc Fig. 4, 9a overflows into 9b), wherein the photobioreactor columns each have one or more small diameter outlet pipes (Francesc Fig. 4 #5 and Fig. 3 show return flow to GR, the structure of Francesc is “Capable of’ the claimed function, Francesc teaches the structure of the horizontal outlet pipe) to return liquid growth medium from the vertical photobioreactor columns to the growth reactor.
Francesc teaches a first integrated component (Francesc Fig. 3 GR) that starts the algae and this feeds into the photobioreactor columns and is returned to GR after the photobioreactor. Francesc is silent on the GR being a raceway, i.e. Francesc is silent on a raceway component with a raceway defining an endless channel for the circulation of liquid growth medium therein; a flow inducing arrangement for inducing a flow of liquid growth medium within the endless channel of the raceway, the flow inducing arrangement comprising at least one of a paddle wheel or a jet pump; a circulation promoting facility comprising a low shear pump for causing liquid growth medium to circulate from the raceway component through the photobioreactor columns to become discharged back into the raceway; outlet arranged generally horizontally below the liquid surface level of the raceway component to return liquid growth medium from the vertical photobioreactor columns to the raceway.  However, Li teaches the general knowledge of one of ordinary skill in the art that it is known to feed a photobioreactor from a raceway. Li teaches a microalgae cultivation equipment for the cultivation of microalgae, the cultivation equipment having a raceway component (Li Fig. 1 #1) with a raceway defining an endless channel for the circulation of liquid growth medium; a flow inducing arrangement (Li Fig. 1 #3, paddle wheel) for inducing a flow of liquid growth medium within the endless channel of the raceway, comprising at least one paddle wheel o ra jet pump, an integrated second component (Li Fig. 1 #21,22, 23) comprising multiple vertical photobioreactor columns (Li Fig. 1 shows two vertical columns) spaced apart along the length of the raceway and that are supported in an upright condition such that their lowermost ends discharge liquid growth medium in use into liquid growth medium in the raceway (Li Fig. 2 satisfies the broad nature of the claim limitation since the spray re-enters the raceway at the bottom of #23, 22 i.e. lower most end), a circulation promoting facility comprising a low shear pump (Li Fig. 2 #4) for causing liquid growth medium to circulate from the raceway component through the photobioreactor columns to become discharged back into the raceway.
It would have been obvious to one of ordinary skill in the art to modify the teachings of Francesc with the teachings of Li before the effective filing date of the claimed invention for the circulation in large-scale production and density as taught by Li. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results. Li teaches the general knowledge of using a raceway to supply a photobioreactor, it would have been obvious to one of ordinary skill in the art to apply the teachings of the known combination to the teachings of Francesc as a known alternate equivalent GR (grow reactor).
Regarding Claims 2 and 3, Francesc as modified teaches the equipment is configured such that in use an exposed surface area of growth medium to direct light or sunlight in the photobioreactor columns is between 50 and 200% that of an exposed surface area of growth medium in the raceway alone without the photobioreactor columns (Li Fig. 1 shows that the photobioreactor #21 ,22, 23 takes up more than 50%, but less than 100%). Modification of this nature is merely an engineering design choice derived through routine tests and experimentation for optimization.
Regarding Claim 4, Francesc as modified appears to teach within the claimed range of photobioreactor columns are configured to contain, in use, between 5 and 30% of the total volume of liquid growth medium in the microalgae cultivation equipment (Fig. #1 and 3 #4 appears to contain an amount within the range), but is silent on explicitly teaching the claimed range. However, it would have been obvious to one of ordinary skill in the art to further modify the teachings of Francesc before the effective filing date of the claimed invention for efficient and optimal operation. The modification is merely an engineering design choice derived through routine tests and experimentation. “Obvious to try’ choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. Applicant does not provide criticality for the claimed range.
Regarding Claim 5, Francesc as modified is silent on explicitly teaching the photobioreactor columns have a diameter of from 100 mm to 300 mm and a height of from 1.0 to 1.6 m. However, such a modification is merely an engineering design choice derived through routine tests and experimentation to optimize operation in proportion to the raceway dimensions. The modification is merely an obvious change in size and does not present a patentably distinct limitation over the prior art of record [in re Rose, 220 F.2d 459, 463, 105 USPQ 237, 240 (CCPA 1955)] and/or “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. Applicant does not provide criticality for the claimed range.
Regarding Claim 8, Francesc as modified teaches a low-shear pump is configured to withdraw liquid growth medium from the raceway of the cultivation equipment and pump the withdrawn liquid growth medium into the photobioreactor columns from the bottom and cause the withdrawn liquid growth medium to flow upwards and overflow (Francesc Fig. 4 9a into 9b; paragraph [0072], Fig. 3 transport operation of the system to circulate the medium).
Regarding Claim 9, Francesc as modified teaches an elevated gas separation reservoir is associated with the upper ends of the photobioreactor columns for discharging oxygen enriched gasses from the cultivation equipment and to act as a de-misting zone to limit loss of liquid growth medium, (functional language merely “capable of’: the claim doesn’t structurally define the structural features of the gas separation reservoir but merely claims it as a space satisfied by Francesc Fig. 4 top end of #9a).
Regarding Claim 11, Francesc as modified teaches the inlets for gas to the photobioreactor columns are the only gas inlets to the equipment (Francesc Fig. 3 CO2 inlets) but is silent on explicitly teaching with no additional gas inlets being provided to the raceway itself. However, the modification is merely an obvious engineering design choice, eliminating an element and its function when that function is not desired for a particular species of algae does not present a patentably distinct limitation [In re Karlson, 311 F.2d 581,583, 136 USPQ 184, 186 (CCPA 1963)]. Applicant’s raceway is open to the atmosphere which makes it open to additional gas inlet from the atmosphere, just as does the prior art of Li.
Regarding Claim 13, Francesc as modified teaches a pH monitor is provided for monitoring the pH of the liquid growth medium in order to control the availability of CQ2 contained inside the growth medium by varying the CQ2 content of air used to sparge the photobioreactor columns (Francesc paragraph [0028], Li paragraph [0008]; functional language the prior art of record is “capable of “).
Regarding Claim 15, Francesc as modified teaches the outlet pipes are inclined either upwards or downwards or inclined sideways in order to create a mixing action of algae and liquid growth medium in the raceway in use. (Francesc Fig. 4 #5 is inclined sideways).

Claims 1-5, 8-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent CN 202246641 U to Li et al in view of European Patent EP 2840128 to Llado Contijoch Francesc.
Regarding Claims 1, 10, 12 and 15, Li teaches a microalgae cultivation equipment for the cultivation of microalgae, the cultivation equipment having a raceway component (Li Fig. 1 #1) with a raceway defining an endless channel for the circulation of liquid growth medium; a flow inducing arrangement (Li Fig. 1 #3, paddle wheel) for inducing a flow of liquid growth medium within the endless channel of the raceway, comprising at least one paddle wheel or a jet pump, an integrated second component (Li Fig. 1 #21,22, 23) comprising multiple vertical photobioreactor columns (Li Fig. 1 shows two vertical columns) configured to contain liquid growth medium (Li abstract teaches liquid growth medium travels down the vertical columns, applicant hasn’t explicitly claimed a closed reactor, the word contain does not designated a sealed, closed structure, the growth media flowing down the vertical structure with the curtains of Li satisfies the broad term “contains” i.e. encompasses, includes, is part of)  spaced apart along the length of the raceway and that are supported in an upright condition such that their lowermost ends discharge liquid growth medium in use into liquid growth medium in the raceway (Li Fig. 2 satisfies the broad nature of the claim limitation since the spray re-enters the raceway at the bottom of #23, 22 i.e. lower most end), a circulation promoting facility comprising a low shear pump (Li Fig. 2 #4) for causing liquid growth medium to circulate from the raceway component through the photobioreactor columns to become discharged back into the raceway to return liquid growth medium from the vertical photobioreactor column to the raceway.
Li is silent on explicitly teaching and one or more gas inlets for providing gas bubbles, in use, passing upwards in each of the photobioreactor columns and a small diameter outlet pipe arranged generally horizontally below the liquid surface level of the raceway component to return liquid growth medium from the vertical photobioreactor column to the raceway, wherein the microalgae cultivation equipment further comprises an overflow tube is inside each individual vertical photobioreactor column configured to receive and direct the overflown liquid growth medium back into the raceway. However, Francesc teaches the general knowledge of a vertical photobioreactor column with one or more gas inlets for providing gas bubbles, in use, passing upwards in each of the photobioreactor columns (Francesc #6) and a small diameter outlet pipe arranged generally horizontally, wherein the microalgae cultivation equipment further comprises an overflow tube is inside each individual vertical photobioreactor column configured to receive and direct the overflown liquid growth medium (Francesc Fig. 4, 9a overflows into 9b). It would have been obvious to one of ordinary skill in the art to modify the teachings of Li with the teachings of Francesc before the effective filing date of the claimed invention by substituting the photobioreactor of Li with the photobioreactor of Francesc for fast algae growth as taught by Francesc. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results and/or the simple substitution of one known photobioreactor for another to obtain predictable results.
Regarding Claims 2 and 3, Li as modified teaches the equipment is configured such that in use an exposed surface area of growth medium to direct light or sunlight in the photobioreactor columns is between 50 and 200% that of an exposed surface area of growth medium in the raceway alone without the photobioreactor columns (Li Fig. 1 shows that the photobioreactor #21 ,22, 23 takes up more than 50%, but less than 100%). Modification of this nature is merely an engineering design choice derived through routine tests and experimentation for optimization.
Regarding Claim 4, Li as modified appears to teach within the claimed range of photobioreactor columns are configured to contain, in use, between 5 and 30% of the total volume of liquid growth medium in the microalgae cultivation equipment (Fig. #1 and 3 #4 appears to contain an amount within the range), but is silent on explicitly teaching the claimed range. However, it would have been obvious to one of ordinary skill in the art to further modify the teachings of Li before the effective filing date of the claimed invention for efficient and optimal operation. The modification is merely an engineering design choice derived through routine tests and experimentation. “Obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. Applicant does not provide criticality for the claimed range.
Regarding Claim 5, Li as modified is silent on explicitly teaching the photobioreactor columns have a diameter of from 100 mm to 300 mm and a height of from 1.0 to 1.6 m. However, such a modification is merely an engineering design choice derived through routine tests and experimentation to optimize operation in proportion to the raceway dimensions. The modification is merely an obvious change in size and does not present a patentably distinct limitation over the prior art of record [In re Rose, 220 F.2d 459, 463, 105 USPQ 237, 240 (CCPA 1955)] and/or “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. Applicant does not provide criticality for the claimed range.
Regarding Claim 8, Li as modified teaches a low-shear pump is configured to withdraw liquid growth medium from the raceway of the cultivation equipment and pump the withdrawn liquid growth medium into the photobioreactor columns from the bottom and cause the withdrawn liquid growth medium to flow upwards and overflow (Francesc Fig. 4 9a into 9b; paragraph [0072], Fig. 3 transport operation of the system to circulate the medium).
Regarding Claim 9, Li as modified teaches an elevated gas separation reservoir is associated with the upper ends of the photobioreactor columns for discharging oxygen enriched gasses from the cultivation equipment and to act as a de-misting zone to limit loss of liquid growth medium, (functional language merely “capable of”; the claim doesn’t structurally define the structural features of the gas separation reservoir but merely claims it as a space satisfied by Francesc Fig. 4 top end of #9a).
Regarding Claim 11, Li as modified is silent on teaching the inlets for gas to the photobioreactor columns are the only gas inlets to the equipment with no additional gas inlets being provided to the raceway itself. However, the modification is merely an obvious engineering design choice, eliminating an element and its function when that function is not desired for a particular species of algae does not present a patentably distinct limitation [In re Karlson, 311 F.2d 581,583, 136 USPQ 184, 186 (CCPA 1963)]. Applicant's raceway is open to the atmosphere which makes it open to additional gas inlet from the atmosphere, just as does the prior art of Li.
Regarding Claim 13, Li as modified teaches a pH monitor is provided for monitoring the pH of the liquid growth medium in order to control the availability of CQ2 contained inside the growth medium by varying the CQ2 content of air used to sparge the photobioreactor columns (Francesc paragraph [0028], Li paragraph [0008]; functional language the prior art of record is “capable of “).
Response to Arguments
Applicant's arguments filed 12 September 2022 have been fully considered but they are not persuasive.
Applicant’s arguments focus the on the outcomes, performance, and advantages of the claimed invention.  However, patentable distinction needs to be made in the structural limitations of the apparatus claims.  Currently, these structural limitations do not distinguish over the prior art of record.  Both Francesc and Li teach integrated systems and both are concerned with the growth, production of algae.  Li is used as primary reference in one grounds of rejection and as a secondary reference in a second grounds of rejection; however, Li clearly establishes the known integration of a raceway pond and vertical, columns photobioreactors.  Applicant merely uses a known alternate style of vertical photobioreactor then Li.  This known alternate photobioreactor is taught by Francesc. The addition of the claim language “contained” doesn’t explicitly claim a closed reactor.  The word contain does not designated a sealed, closed structure.  The growth media flowing down the vertical reactors and the curtains of Li satisfy the broad term “contains” i.e. encompasses, includes, is part of. Furthermore, the photobioreactor of Francesc teaches the known closed, walled reactor.  Applicant’s arguments are more detailed then the claim limitations.
Francesc’s discussion of the criticality of the GR does not override the known combination of the two in a system.  It is known to have both in operation in a system together to produce algae. The first rejection, Francesc teaches a series of photobioreactor that are closed, vertical columns.  Francesc teaches the claimed structure of the reactor and that it receives flow from a growth reactor.  The grounds of rejection are based on the obvious engineering design choice and simple substitution to combine the reactor of Francesc with the growth reactor raceway of Li.  Li establishes the known combination of a vertical reactor and a raceway.  The raceway of Li functions as a growth reactor and supplies media to the vertical reactor.  There is motivation and rational to make the modification.  Both Li and Francesc teach integrated systems with recirculation through the system.  The examiner reiterates, Francesc teaches feeding algae and nutrient solutions from a growth reactor to a photobioreactor. Francesc teaches that the algae and nutrient solution i.e. liquid growth medium are discharged out of element #5 which is the small diameter outlet pipe in a horizontal position. Francesc in Fig. 3 teaches that the liquid growth medium is returned to the GR (growth reactor) (Francesc paragraph [0044]). Francesc is silent on the growth reactor being a raceway and is modified by the teachings of Li because Li teaches the general knowledge of one of ordinary skill in the art that the combination of a photobioreactor and a raceway pond is known. The modification is merely substituting the growth reactor of Francesc with the raceway pond of Li as the circulating source of algae and nutrients into the photobioreactor. In this combination, the examiner is not looking to the teachings of Li to satisfy the structure make-up of the photobioreactor, but merely the presence of the photobioreactor and known combination.
The second rejection, Li teaches as the primary reference for teaching the known combination of a raceway and a photobioreactor. Li is modified by the teachings of Francesc. Franscec provides the claimed type/construction of photobioreactor. The modification is merely substitution the photobioreactor of Li with the photobioreactor of Francesc. Li clearly establishes the known combination/conjunction of a raceway and a photobioreactor creating a vertical movement of fluid and algae.  It is the modification of the primary references with the teachings of general knowledge of one of ordinary skill in the art found in the secondary references that form the basis of the rejections in the above paragraphs and not the references individually.
The use of hybrid two-stage cultivation that combines photobioreactors and open pond raceways is known in the art (e.g. CN 103627623 cited on PTO-1449). Li teaches a combined solution. Li establishes the combined solution of a raceway pond and photobioreactor. It is the examiner's interpretation that it would have been obvious to one of ordinary skill in the art to modify the teachings of Francesc with the teachings of Li at the time of the invention since the modification is merely the application of a known technique to a known device ready for improvement to yield predictable results and/or the simple substitution of one known element (GR) for another (raceway) to obtain predictable results. In addition, the examiner maintains the combination of Li as modified by Francesc. Li teaches the known combination of two integral components including a raceway pond and photobioreactor. The modification is merely an engineering design choice involving the selection/substitution of known photobioreactors for a more closed photobioreactor to reduce outside contamination and for fast algae growth as taught by Francesc.
The examiner maintains that the claims do not distinguish over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



05 December 2022